I cannot concur in the foregoing opinion. In my judgment it is entirely out of harmony with our past decisions in the construction of the exemption statute. An enumeration of exemptions from execution is contained in Section 11760 (Paragraph 18). Included in this enumeration is a "wagon or other vehicle". We have heretofore held definitely that an automobile is an "other vehicle" within the meaning of this section. Lames v. Armstrong, 162 Iowa 327; Waterhouse v. Johnson, 194 Iowa 343. In this case the defendant had no "wagon". But he had an automobile. Exemption of the automobile is now denied to him because he had a "team and harness" for which he had claimed an exemption. The statute expressly exempts the team and harness. He was therefore strictly within his rights in claiming such exemption. The implication of the argument is that if he had not claimed the team and harness as exempt, he might claim his automobile. The statute imposes no such limitations. Under the statute the debtor was entitled to claim not only a team and harness but also "a wagon or other vehicle". He is claiming the "other vehicle". To say that the judgment debtor is barred from claiming the automobile because of his claim of exemption of his horses, and harness, is to deprive him of the benefit of the exemption statute as we have heretofore interpreted it.
FAVILLE, C.J., and KINDIG, J., join in the dissent. *Page 300